Per CtnaAM.
Title to land held under a duly recorded security deed is not extinguished by a subsequent quitclaim deed by the maker to the holder of such security deed; and one who obtains a general judgment against the grantor between the dates of these two deeds can not enforce the judgment as against the grantee-creditor without first tendering the amount of the debt secured by the security deed. Applying this principle to the facts in the case, the judge, trying the case by consent without a jury, did not err in finding the property not subject to the execution. Citizens Bank of Moultrie v. Taylor, 155 Ga. 416 (117 S. E. 247); Code of 1910, § 6038; Smith v. Farmers Bank of Glenwood, 165 Ga. 470 (141 S. E. 203); Chason v. O’Neal, 158 Ga. 725 (124 S. E. 519).

Judgment affirmed.


All the Justices concur, except Bussell, C. J., absent because of illness.